Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1.	Applicant’s election without traverse of claims 1-9 in the reply filed on January
11th, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the
supposed errors in the restriction requirement, the election has been treated as an election
without traverse (MPEP § 818.01(a)).
Claims 10-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as
being drawn to a nonelected method of preparing the separator, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January
11th, 2021.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
2.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10818884. Claim 1 of U.S. Patent No. 10818884 reads on instant claim 1.
	In view of the rejection of instant claim 1, claim 5 of U.S. Patent No. 10818884 reads on instant claim 8.
	In view of the rejection of instant claim 8, claim 6 of U.S. Patent No. 10818884 reads on instant claim 9.

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
3.	Claim 2 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10818884. This is a statutory double patenting rejection.
In view of the rejection of instant claim 2, claim 2 of U.S. Patent No. 10818884 has the same scope as instant claim 3.
In view of the rejection of instant claim 2, claim 4 of U.S. Patent No. 10818884 has the same scope as instant claim 4.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "a concave groove" in line 6. Claim 1 has previously recited the limitation "a concave groove" in line 3. It is unclear if "a concave groove" recited in line 6 is further limiting "a concave groove" recited in line 3. For the sake of compact prosecution, “a concave groove” in line 6 has been interpreted to be “the concave groove”.
Claims 2-9 are rejected as dependents of claim 1.
Claim 6 recites the limitation "the second battery cell group" in line 13.  There is insufficient antecedent basis for this limitation in the claim. For the sake of compact prosecution, "the second battery cell group" in line 13 has been interpreted to be “a second battery cell group”.
Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2009/0023058 Al).
claim 1, Kim discloses a pouch-type secondary battery (100, [0030]), which includes an electrode assembly (10) having a positive electrode plate (11) and a  negative electrode plate (12) disposed to face each other (Fig. 1A, [0030]), a pouch case (20) having a concave groove (21a) formed to accommodate the electrode assembly (10, [0030]), wherein the pouch case (20) includes a first pouch film (21) and a second pouch film (22) thermally fused to the first pouch film (21, [0041]), wherein a concave groove (21a) (In view of the 112b rejection above, “a concave groove” has been interpreted as “the concave groove”) is formed in at least one of the first pouch film (21) and the second pouch film (22, [0030]), the concave groove (21a) has a bottom surface on which the electrode assembly (10) is placed so that the bottom surface has an area equal to or greater than an area of a reference surface that covers an opening of the concave groove (21a, [0030]).
Regarding claim 8, Kim discloses that the concave groove (21a) is formed at the first pouch film (21, [0030]).
Regarding claim 9, Kim discloses that the first pouch film (21) and the second pouch film (22) are formed using a single film (Fig. 1A, [0038]), and the second pouch film (22) is disposed to overlap the first pouch film (21) to form a single cup-type pouch case (Fig. 1A, [0038]).	
Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2009/0023058 Al) as applied to claim 1 above, in view of Zhang et al. (CN 104669596 A).
Regarding claims 2 and 3, Kim discloses all aspects of the current invention as stated above except that the concave groove includes a first side surface region in which a full width of the concave groove is gradually decreased along the depth from the reference surface and a second side surface region in which the full width of the concave groove is gradually increased from an end point of the first side surface region to the bottom surface.
Zhang discloses a pouch-type battery comprising a pouch case ([0037]). 
Zhang teaches a concave groove (Figure 4B, 4) including a first side surface region (Examiner has labelled as “A” on Figure 4B below) in which a full width of the concave groove (4) is gradually decreased along a depth of the first side surface region (A) from the reference surface (C) and a second side surface region (B) in which the full width of the concave groove (4) is gradually increased along a depth of the second side surface region (B) from a beginning of the second side surface region (B) adjacent an end point of the first side surface region (A) to the bottom surface (D); wherein the first side surface region (A) has a rounded shape; and wherein the depth of the first side surface region (A) is smaller than a depth 

    PNG
    media_image1.png
    441
    700
    media_image1.png
    Greyscale

Zhang further teaches that the safety during the use of the lithium ion batteries is increased ([0010]). 
It would have been obvious to one of ordinary skill in the art at the time of filing to have incorporated the concave groove of Zhang into the pouch case of Kim in order to improve the safety of the pouch-type secondary battery.
Regarding claim 4, Modified Kim discloses all aspects of the current invention as stated above and Kim further discloses a pouch-type secondary battery wherein a full width of the electrode assembly (10) corresponds to the full width of the concave groove (21a) at the end point of the first side surface region (Fig. 1D, [0042]).
claim 5, Modified Kim discloses all aspects of the current invention as stated above and Kim further discloses that the electrode assembly is configured so that at least one battery cell is stacked ([0006]), and a full width of each of the at least one battery cell (10) corresponds to the full width of the concave groove (21a) at a stacked location (Fig. 1D).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2009/0023058 Al) in view of Zhang et al. (CN 104669596 A) as applied to claim 5 above, further in view of Jung (US 2016/0079579 Al).
Regarding claim 6, Modified Kim discloses all aspects of the current invention as stated above except for the second battery cell group is stacked in the second side surface region, and the full width of each battery cell of the second battery cell group corresponds to the full width of the concave groove included in the second side surface region.
Jung discloses a case assembly and a prismatic secondary battery ([0007]).
Jung teaches stack-type electrode assemblies (Figures 2 and 3, 110; [0049]) stacked in the second side surface region (131) wherein the full width of each battery cell of the second battery cell group (122) corresponds to the full width of the concave groove (131 and 139) included in the second side surface region (131).
Jung further teaches that a stepped secondary battery may be efficiently disposed in a device while minimizing or reducing a dead space ([0065]).
It would have been obvious to one of ordinary skill in the art at the time of filing to have incorporated the secondary battery cell group of Jung into the pouch-type battery of Modified Kim in order to minimize or reduce a dead space when the battery is disposed in a device.
8.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2009/0023058 Al) as applied to claim 1 above, in view of Harayama (US 20160204393 A1).
claim 7, Kim discloses all aspects of the current invention as stated above except an inner film configured to surround an outer circumference of the electrode assembly accommodated in the pouch case.
Harayama discloses a lithium ion secondary battery ([0004]).
Harayama teaches the insulator film (Figure 3, 10) is formed in a pouch-like shape surrounding the electrode body (80) configured to insulate the electrode body (80) from the battery case (30) ([0042]). 
It would have been obvious to one of ordinary skill in the art at the time of filing to have incorporated the inner film of Harayama into the pouch-type battery of Kim in order to insulate the electrode assembly from the battery case. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SORAYA J JOHNSON whose telephone number is (571)272-1201.  The examiner can normally be reached on M-F 7:30 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/SORAYA JASMYN JOHNSON/            Examiner, Art Unit 1721                                                                                                                                                                                            

/Magali P Slawski/            Primary Examiner, Art Unit 1721